DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on November 30, 2021, were received. Claim 23 has been amended. Claims 1-22 and 24 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claim 23 is pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 3, 2021.

Claim Rejections - 35 USC § 103
4.	The rejection of Claim 23 under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 6,338,920 B1) in view of Kimura et al. (JP 201 1-210666), has been overcome based on the amendments to the Claim and the arguments presented on pages 3-4 of the Remarks dated November 30, 2021.

Reasons for Allowance
5.	Claim 23 is allowed.
6.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Yoshida et al. (US 6,338,920 B1) in view of Kimura et al. (JP 201 1-210666), teach a method of producing an electrode for lithium ion batteries, the electrode comprising a conductive member (A) made of an electronically conductive material, a large number of active material particles (B), and a resin (F), and the conductive member (A) comprises conductive fibers, the active material particles (B) comprise coated active material particles whose surface is at least partially coated with a coating agent containing a coating resin and a conductive additive, and the resin (F) is the coating resin, the method comprising step (R1) of hot-pressing a mixture containing the conductive member (A), and the coated active material particles so as to fix the conductive member (A) and the active material particles (B) by the coating resin.  The closest prior art do not teach, fairly suggest or render obvious wherein the coating resin is selected from the group consisting of vinyl resins, urethane resins, polyester resins, polyamide resins, epoxy resins, polyimide resins, silicone resins, phenol resins, melamine resins, urea resins, aniline resins, ionomer resins, and polycarbonates.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725